Citation Nr: 0724918	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  90-22 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected bipolar 
disorder, from August 1984 to October 8, 1987.  


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Regional Office 
(RO) of the Department of Veterans Affairs (VA), which, in 
part, denied the veteran a 100 percent (total) rating prior 
to October 9, 1987, for a bipolar disorder.  The veteran has 
subsequently initiated and perfected an appeal of this 
determination.  

The case has been before the Board on prior occasions and was 
remanded to the RO in October 1991, November 1994, and 
September 1996.  The Board notes that at the time of its 
September 1996 remand, the effective date assigned for the 
veteran's 100 percent rating was January 22, 1993.  However, 
by rating decision in December 1996, the RO assigned an 
effective date of November 16, 1989, for a total schedular 
rating.  The appeal was returned to the Board in October 
1997, at which time the Board denied an effective date prior 
to November 16, 1989, for the award of a total schedular 
rating, and denied an effective date prior to December 2, 
1982, for the award of a 10 percent rating for a service-
connected psychiatric disability.  In a September 1999 order, 
the United States Court of Appeals for Veterans Claims 
(Court) vacated the October 1997 Board decision insofar as it 
denied an effective date prior to November 16, 1989, for a 
total schedular rating.  The issue was returned to the Board 
for further consideration.  

In an October 2000 decision, the Board granted the veteran an 
effective date of July 18, 1989, for the award of a total 
schedular rating for his service-connected bipolar disorder.  
However, in an August 2002 order, the Court, followed by the 
Board in an April 2003 remand, determined that the veteran 
had effectively filed a Notice of Disagreement to the initial 
10 percent evaluation assigned following the grant of service 
connection for a bipolar disorder.  That issue had not been 
prepared for appellate review and was returned to the RO via 
the Board's April 2003 remand order for additional 
development.  That development was accomplished, and the case 
was returned to the Board for further consideration.  

This issue was most recently presented to the Board in 
December 2004, at which time the Board issued a decision 
awarding the veteran a 30 percent rating from October 1, 
1979, to December 2, 1982, a 70 percent evaluation between 
December 3, 1982 and October 8, 1987, and a 100 percent from 
October 9, 1987, for his bipolar disorder.  The award of a 
total rating prior to October 9, 1987, was denied.  The 
veteran appealed these determinations to the Court, which 
issued a September 2006 order affirming the December 2004 
Board decision, with one exception; the Court found 
insufficient reasons and bases in the Board's explanation of 
the denial of a total disability rating based on individual 
unemployability (TDIU) for the period between August 1984 and 
October 8, 1987, and vacated that portion of the Board's 
decision.  That is the sole issue now before the Board.  


FINDING OF FACT

From August 31, 1984, to October 8, 1987, the veteran's 
service-connected bipolar disorder resulted in an inability 
to consistently maintain gainful employment.  


CONCLUSION OF LAW

The criteria for a total rating for compensation based on 
individual unemployability due to service-connected bipolar 
disorder effective August 31, 1984 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.16 (1984).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with the issue on 
appeal given the favorable nature of the Board's decision 
with regard to the pending claim.  

The veteran seeks a total disability rating for compensation 
for the period from August 1984 to October 8, 1987, due to 
his service-connected bipolar disorder.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  
However, when the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2006).  

The applicable rating criteria for the time period in 
question provided for a 100 percent rating for psychiatric 
disability characterized by "active psychotic manifestations 
of such extent, severity, depth, persistence, or bizarreness 
as to produce complete social and industrial 
inadaptability."  38 C.F.R. § 4.132, Diagnostic Code 9206 
(1984).  A 70 percent evaluation required symptomatology 
which was less than that required for a 100 percent 
evaluation, but which nevertheless produced severe impairment 
of social and industrial adaptability.  Id.

VA also awarded total disability ratings in such situations 
where, although the veteran was in receipt of a schedular 
rating less than total, the veteran was unable to secure or 
follow a substantially gainful occupation.  Eligibility for 
such a rating required, in part, a single disability rated 60 
percent or higher, or in the case of multiple service-
connected disabilities, at least one disability rated 40 
percent or higher, and sufficient additional disability to 
bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a) 
(1984).  

The Board is aware subsequent versions of 38 C.F.R. § 4.16 
required that in cases in which the only compensable service-
connected disability was a psychiatric disability, a total 
rating under 38 C.F.R. § 4.16 was not to be assigned; rather, 
the veteran in such cases was to be assigned a 100 schedular 
rating under the appropriate diagnostic code.  See 38 C.F.R. 
§ 4.16(c) (1989).  However, 38 C.F.R. § 4.16 was not amended 
as such until January 30, 1989.  See 54 Fed. Reg. 4281 
(January 30, 1989).  Therefore, the prior version of 
38 C.F.R. § 4.16 will be considered by the Board.  

As noted above, the veteran has already been assigned a 70 
percent evaluation for his bipolar disorder from December 3, 
1982 to October 8, 1987.  This award was granted by the Board 
in December 2004, and was based in part on a May 2004 expert 
medical opinion.  This expert opinion found that between 
December 1982 and October 1987, the veteran displayed 
"evidence of considerable impairment of [his] social and 
industrial adaptability due to his psychiatric impairment."  
Thereafter, the veteran was totally impaired secondary to his 
psychiatric disability based on the schedular criteria, 
according to the expert opinion.  

The veteran has also submitted a May 2000 statement from 
D.S.S., Ph.D., regarding the veteran's psychiatric impairment 
during the 1980's.  After reviewing the veteran's medical 
history, Dr. S. concluded he was unable to maintain 
employment by August 1984, when he was terminated from a job 
with an insurance company.  Dr. S. noted fluctuations in the 
veteran's mood at that time, with behavior that was "well-
controlled" on occasion followed by periods of "emotionally 
unstable and . . . highly unpredictable behavior," 
particularly in response to stress.  Dr. S. also observed 
that while the veteran did not have much difficulty finding 
employment prior to 1987, he had considerable difficulty 
maintaining such employment, as he would eventually 
experience an explosive episode or similar incident resulting 
in his termination.  The veteran had obtained multiple jobs 
during the 1980's, but all were of short duration.  

Review of the veteran's psychiatric evaluations and other 
records from the early 1980's confirms significant 
psychiatric impairment.  For example, an August 1984 
evaluation noted he was fully-oriented and without any 
psychotic tendencies on initial contact, but also displayed 
several episodes later in the evaluation of "immediate, 
severe, inappropriate anger" which took the veteran several 
minutes to bring under control.  During these episodes, the 
examiner described the veteran's mood as one of "intense 
hostility", and they were usually triggered when his past 
in-service problems were mentioned.  Likewise, another August 
1984 evaluation, conducted by military medical personnel, 
noted the veteran's history of severe emotional changes.  
This examiner also found the veteran to be "emotionally 
unstable".  Finally, several VA reports of contact from 
1982-84 note the veteran would erupt into manic episodes with 
threats of violence when issues regarding his VA benefits 
were not resolved to his satisfaction.  On at least one 
occasion in 1982, he had to be escorted out of a VA hospital 
by police secondary to his threats of violence.  

By the time of a VA social and industrial evaluation in 
October 1987, the veteran was living alone and had not worked 
for the past year.  He had virtually no social interaction, 
according to the report, despite having family in the area.  
While he was again alert and fully oriented, he displayed "a 
remarkable degree of emotional immaturity" and was "very 
critical" of most other people.  Industrial impairment was 
only described as "minimal", because the veteran had a 
history of being able to obtain employment, but his social 
impairment was "severe", based on his general hostility 
toward others.  

In reviewing this and other evidence within the veteran's 
voluminous records, the Board notes he appeared to be living 
in a relatively normal fashion most of the time between 1984-
87.  He attended college, held several jobs, and enlisted in 
the military reserves.  Dr. S. in his May 2000 opinion, 
found, however, that the fact that the veteran was active in 
two Reserve units and selling insurance would suggest that 
the veteran was manifesting symptoms of a mania.  Moreover, 
as discussed above and in the record, the veteran's 
disability frequently and rapidly deteriorated whenever he 
encountered difficult and stressful situations.  While he was 
able to obtain employment, and in fact was hired for multiple 
employment positions following service, he was unable to 
maintain employment secondary to his severe social 
inadaptability, characterized by a critical, hostile, and 
angry response toward others.  Notably, although the record 
also contains several diagnoses of a personality disorder 
that significantly impacted the veteran's functioning during 
the time period in question, in the expert medical opinion 
obtained by VA in this case in May 2004, the examiner noted 
that an Axis II diagnosis would be deferred in that 
personality disorders cannot be accurately diagnosed in the 
presence of Axis I psychotic thought disorders or severe mood 
disorders.  In evaluating the veteran's disability, the Board 
is mindful that when it is not possible to separate the 
effects of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102 (2006), which requires 
that reasonable doubt be resolved in the veteran's favor, 
dictates that such signs and symptoms be attributed to the 
service-connected condition.  See Mittleider v. West, 11 Vet. 
App. 181 (1998).  In Mittleider, the veteran had been 
diagnosed with post-traumatic stress disorder and various 
personality disorders and there was no medical evidence in 
the record separating the effects of the service-connected 
disability from the nonservice-connected disorders.  Id. at 
182.  

Further, while the VA expert also stated between December 
1982 and October 1987, that there was considerable, but not 
total, impairment of social and industrial adaptability due 
to his psychiatric impairment, as noted by the Court in its 
most recent order, the VA expert portrayed a "bleak 
employment history".  In this regard, he noted that the 
veteran had held at least seven jobs from 1979 to 1986, and 
that he was fired from each job for being unsuitable for the 
work or unable to get along with fellow workers or for 
medical, psychological, or alcohol-related problems.  The 
expert stated that he had reviewed the veteran's subsequent 
job histories and found that the veteran had held no jobs 
through the year 1989 for more than a short period of time, 
concluding that this spoke clearly to the veteran's inability 
to work either productively or reliably.  The Board also 
notes that the record indicates that the veteran was 
terminated from his insurance job in August 1984 and that at 
a subsequent insurance job, the veteran was unable to 
complete a 180 day trial period due to his inability to sell 
effectively and his difficulty getting along with others.  
Dr. S. found this time period to be a significant benchmark 
in his May 2000 opinion concluding that the veteran was 
unemployable as of this date.  While the VA expert did not 
find that the veteran was totally disabled as of August 1984, 
he did, as noted above, identify severe social and industrial 
impairment based on the schedular criteria.  He was not asked 
and did not respond to the specific criteria set forth in 
38 C.F.R. § 4.16 although he did not find total impairment 
during the time period under consideration pursuant to the 
schedular criteria.  In this regard, he stated that "[m]y 
opinion in regard to the severity of this veteran's 
psychiatric disability expressed in terms stated in the 
schedule for rating disabilities in effect during the period 
from October 1, 1979 to July 17, 1989, is as follows."  
While the VA expert did review all of the pertinent records 
in this case, Dr. S. also apparently reviewed the veteran's 
entire claims file.  See Appellant's Brief dated September 
30, 2005 at p. 22.  In light of the above, and resolving 
reasonable doubt in favor of the veteran, the Board finds he 
was totally unemployable beginning August 31, 1984, as 
contended by the private psychologist in May 2000.  

The Board has selected August 31, 1984, as the date for the 
grant of a TDIU under 38 C.F.R. § 4.16 based on the veteran's 
employment history, as told to Dr. S., including termination 
from employment with an insurance company in approximately 
August 1984.  Dr. S. indicated that it appeared that 1984 
psychological and psychiatric evaluations were conducted 
about the same time that the veteran was discharged from 
Southwestern Life Insurance Company due to his incapacity to 
work effectively with co-workers and clients.  See August 22, 
1984, Department of the Army Psychiatric Evaluation and 
August 30, 1984 Psychological Evaluation.  As such, and since 
the last date of his employment is not entirely clear from 
the record, the Board finds that August 31, 1984 is an 
appropriate date based on the evidence that is of record, and 
particularly since the payment of monetary benefits to the 
veteran will begin the first day of the calendar month 
following the month in which the award became effective.  See 
38 C.F.R. § 3.31 (2006).  

Review of the record reflects the veteran was unable to 
maintain employment secondary to his service-connected 
bipolar disorder from approximately August 1984 to October 9, 
1987, the present effective date of the grant of a 100 
percent schedular rating.  Under the version of 38 C.F.R. 
§ 4.16 in effect in 1984, an inability to secure or follow a 
substantially gainful occupation warrants a total disability 
rating.  In granting the benefit sought on appeal by the 
veteran, the Board has found the evidence to be in relative 
equipoise, with at least some compelling evidence of record 
that the veteran was able to work and in fact was employed 
between August 1984 and October 1987; nevertheless, the 
applicable law requires the benefit of the doubt to be 
afforded the veteran, and a total rating will thus be 
granted.  See 38 U.S.C.A. § 5107(b) (West 2002).  As 
entitlement to such a rating is the only issue currently 
before the Board, no further discussion is required.  


ORDER

A total rating for compensation based on individual 
unemployability due to service-connected bipolar disorder 
effective August 31, 1984 to October 8, 1987, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


